Citation Nr: 0218417	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for sinusitis, sinus 
headaches, tinnitus, chronic otitis media, a nasal 
deformity, and bilateral hearing loss, including as due to 
head trauma sustained in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
August 1978 and from January 1979 to January 1982. 

When this matter was last before the Board of Veterans 
Appeals (Board) in July 2000, inter alia, the claim was 
found to be well-grounded and was remanded to the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) for additional development.  As will 
be explained below, the requested development has been 
accomplished and the case is now ready for appellate 
consideration.


FINDINGS OF FACT

1. All evidence necessary for review of the issues on 
appeal has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable 
to his claim and the evidence necessary to substantiate 
his claim.

2.  The veteran's sinusitis, sinus headaches, tinnitus, 
chronic otitis media, nasal deformity, and bilateral 
hearing loss are not shown by a preponderance of the 
competent medical evidence to be linked to service, 
including as due to head trauma sustained in service.


CONCLUSION OF LAW

1.  Neither sinusitis, sinus headaches, tinnitus, chronic 
otitis media, a nasal deformity, nor bilateral hearing 
loss, were incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
sinusitis, sinus headaches, tinnitus, chronic otitis 
media, a nasal deformity, and bilateral hearing loss.  He 
claims that sinusitis, sinus headaches, tinnitus, and 
nasal deformity were due to a trauma injury that he 
sustained in service when a chain binder broke and hit him 
in the head.  He alleges that he had serious ear 
infections during active duty that resulted in chronic 
otitis media and tinnitus.  Finally, he contends that his 
bilateral hearing loss resulted from the acoustic trauma 
that he sustained working with demolitions in the service.  

In the interest of clarity, the Board will initially 
address the matter of whether this case has been 
appropriately developed for appellate purposes.  In order 
to facilitate understanding of its decision, the pertinent 
law and VA regulations applicable to the issue on appeal 
will then be briefly set forth.  A brief description of 
the facts will then be set out.  Finally, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As noted in the RO's June 2001 supplemental statement of 
the case, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the March 1997 rating decision, the May 
1997 statement of the case, a July 1997 supplemental 
statement of the case, a September 1997 supplemental 
statement of the case, an August 1999 supplemental 
statement of the case,  the July 2000 remand issued by the 
Board which directed the additional notification and 
development which was accomplished by the RO, and the June 
2001 supplemental statement of the case which specifically 
advised the veteran of his rights and responsibilities 
under the VCAA.  In the Board remand and information 
provided by the RO, the veteran was advised that there was 
no competent medical evidence linking any of the claimed 
disorders to service, including the head trauma sustained 
therein.  In the June 2001 supplemental statement of the 
case, the veteran was advised what evidence he should 
submit and that VA would assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Based on the 
specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained the veteran's VA treatment records 
as they were identified by the veteran.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Additionally, as directed by the Board in its July 2000 
remand, the veteran was afforded several VA examinations 
in 2000 and 2001 for the purpose of determining whether 
any of the claimed disorders were related to service.  As 
discussed below, the examination were of sufficient detail 
and responsive to the questions asked.  Accordingly, there 
is sufficient evidence to decide this claim.  The veteran 
was advised of the evidence he needed and was provided 
ample opportunity to submit or identify additional 
evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and sensorineural defective hearing 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of the disease during the 
period of service.  This presumption may be rebutted by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112(a)(4), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In order for hearing loss to be considered a disability 
for VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 38 
C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  The regulation does not state that the 
requirements contained therein need be met during service.  
See Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at the 
time of separation from service.

A disorder may also be service connected if the evidence 
of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Factual Background

The veteran's service medical records reflect that on 
March 30, 1978, he was struck on the forehead by a chain 
binder.  There was no documented unconsciousness.  He 
complained of slight dizziness and blurred vision.  On 
April 3, 1978, the veteran was seen for follow-up 
evaluation.  Examination revealed sutures in the forehead 
and medial left eyebrow.  Seven stitches were removed from 
the laceration around the left eye, and two were removed 
from the mid forehead.  The wound was noted to have been 
healing well.  On May 11, 1978, the veteran complained of 
ear pain over one day, and an assessment of otitis media 
was made.  Actifed was prescribed.  On May 12, the veteran 
was seen for follow-up.  The assessment was otitis media 
with serous otitis.  Actifed and Penicillin were 
prescribed.  When the veteran was examined for separation 
from his initial period of service in April 1978, clinical 
evaluation of the head, nose, sinuses, ears, and drums was 
normal.

When the veteran was examined for entry into his second 
period of service, he reported that he had had a head 
injury.  On the medical examination, clinical evaluation 
of the head, nose, sinuses, ears and drums was normal.  
When he was examined for separation from that period of 
service, the clinical evaluation of the head, nose, 
sinuses, ears, and drums was normal.

In September 1996 the veteran submitted a claim for 
service connection for conditions including sinusitis and 
sinus headaches resulting from the head injury sustained 
in service.  A private Computerized Tomography (CT) scan 
of the veteran's sinuses dated in February 1997 reflected 
findings including mild congestion of the nasal 
turbinates.

When the veteran was afforded VA ear examination in 
February 1997 he complained of bilateral tinnitus, 
decreased hearing in both ears for years and dizziness if 
he bent over or stood up fast.  It was noted that he had 
been struck in the forehead with a chain in 1978 during 
service.  He reported recurrent sinus problems.  A CT scan 
of the sinuses showed evidence of a very mild frontal 
sinusitis.  The veteran had a marked nasoseptal deformity.  
There was an enlarged inferior turbinate on the right 
side.  The examiner noted that the February 1997 CT scan 
of the sinuses showed a severe nasoseptal deformity, 
enlarged anterior turbinates and frontal ethmoid 
sinusitis.  The examiner indicated that the veteran's 
septal deformity and possibly secondary hypertrophy of the 
turbinates could be secondary to the chain binder injury 
in service.  He stated that headaches could also be a 
problem following head injuries.

When the veteran was afforded a VA ear examination in June 
1997 he reported a history of ringing in both ears and 
decreased hearing.  It was noted that he had a history of 
being struck in the face and bridge of the nose with a 
chain binder during service which might have caused some 
problems with hearing loss or injury to the inner ear and 
tinnitus.

The assessment was that the veteran had a high-frequency 
hearing loss that was moderate in the right ear and 
moderate to profound in the left ear and bilateral 
tinnitus with some symptoms of occasional vertigo with 
bending.  He had a severe nasoseptal deformity and large 
inferior turbinates with mild sinusitis.

The veteran was also afforded a VA audiological 
examination in June 1997.  The right ear showed normal 
hearing through 3,000 Hertz, a moderate sensorineural 
hearing loss in the 4,000 to 6,000 Hertz region and a mild 
sensorineural hearing loss at 8,000 Hertz.  The left ear 
had normal hearing through 2,000 Hertz and a moderate to 
severe sensorineural hearing loss above 2,000 Hertz.

The RO received extensive private medical records 
reflecting treatment of the veteran for various conditions 
from 1985 to 1997.  In November 1991 sinusitis and left 
otitis were reported.  Medical records from the Ferguson 
Medical Group include November 1991 reports of sinusitis 
and left otitis.  An X-ray study of the paranasal sinuses 
in September 1994 showed findings consistent with 
maxillary sinusitis.  Medical records from the Missouri 
Delta Medical Center reflect treatment of the veteran for 
various conditions from 1989 to 1997.  In March 1997 he 
complained of frontal headaches, nausea, vomiting and a 
sinus infection that had begun the previous day.

Pursuant to the Board's July 2000 remand instructions, the 
veteran underwent VA Ear, Nose and Throat, Neurological 
and Audiology examinations for the express purpose of 
determining the nature and extent of any sinusitis, sinus 
headaches, tinnitus, chronic otitis media, nasal deformity 
and hearing loss.  Each examiner was asked to express a 
definitive opinion, to the extent possible, as to whether 
any of the conditions found may have resulted from the 
head trauma sustained by the veteran during service in 
March 1978, and in the case of sinusitis and sinus 
headaches whether these conditions were related to the 
nasal deformity.  

Following an August 2000 VA Ear, Nose and Throat 
examination, the examiner's stated impression was that the 
veteran's headaches were probably not related to the 
injury in service with the chain binder.  The examiner 
indicated that the septal deformity may be related to 
service.  The examiner noted that the veteran had an 
adequate nasal airway and did not see any areas of mucosal 
contact with the septum with the sides of the internal 
nose that would cause headaches.  At first, the examiner 
noted that the veteran's hearing loss and tinnitus may be 
from the veteran's demolition and from his exposure to 
noise while in the military.  The examiner later stated 
that it was his belief that the veteran's high frequency 
loss is related to service, but the remainder of his 
problems with headaches and sensitivity to light were not 
service related, including the accident in service with 
the chain binder.

Following the August 2000 VA Neurology examination, the 
examiner concluded that given the fact that the veteran's 
head injury occurred in 1978, while his complaints of 
headaches started in 1980, it was unlikely that the 
veteran has post-traumatic headaches.  The examiner opined 
that the veteran's headaches were most likely tension type 
headaches, although his severe headaches may possibly be 
migrainous headaches.  

The veteran underwent VA audio examination in August 2000.  
Initially, the examiner noted in the examination report 
that the veteran's claims file was not available for 
review, and concluded that since the veteran had denied a 
history of occupational or recreational noise exposure 
since service, the most likely etiology of the veteran's 
hearing loss and tinnitus was the veteran's noise exposure 
during military service.  In January 2001, however, the 
examiner conducted a review of the veteran's claims file.  
In the report of this claims file review, the examiner 
explicitly described the results of each of the hearing 
evaluations in service, and concluded that since the 
veteran's hearing was within normal limits in July 1981, 
at the time of his discharge from service, his hearing 
loss may not be related to service.  

In March 2001, the veteran underwent another VA Audio 
examination.  Following examination, the examiner 
concluded that the configuration of the veteran's hearing 
loss was typical of that caused by hazardous noise. 

In April 2001, the veteran underwent a VA Ear examination.  
In the report of the examination, the examiner noted that 
the veteran's records were reviewed and showed that his 
hearing test upon discharge in 1981 noted normal hearing 
in both ears.  The examiner concluded that the veteran's 
hearing loss and tinnitus were not secondary to his 
military noise exposure since there was no documentation 
of that on the chart.  The examiner further noted that the 
veteran had some deviation of the nasal septum to both 
sides, but there was no documentation of any nasal injury 
on the medical records from the blow to the head in 
service.  The examiner concluded that there was not enough 
objective evidence to state that the veteran's hearing 
loss and tinnitus were secondary to his military noise 
exposure, and that although the deviated nasal septum 
historically could potentially have been due to the blow 
to the nose, this was not documented in the veteran's 
medical records.  Finally, the examiner stated that he did 
not feel that the veteran's sinusitis was secondary to his 
military service.  

Analysis

The veteran argues that he has sinusitis, sinus headaches, 
tinnitus, chronic otitis media, a nasal deformity, and 
bilateral hearing loss.  He initially related his 
sinusitis, sinus headaches, tinnitus, and nasal deformity 
to a traumatic blow to the head from a broken chain binder 
that he sustained in service.  He also alleges that he had 
serious ear infections during active duty that resulted in 
chronic otitis media and tinnitus.  Finally, he contends 
that his bilateral hearing loss resulted from the acoustic 
trauma that he sustained working with demolitions in the 
service.  

Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, there is evidence 
of the current claimed disabilities in the form of the 
form of recent clinical diagnoses of sinusitis, sinus 
headaches, tinnitus, chronic otitis media, a nasal 
deformity, and bilateral hearing loss.  Hickson element 
(1) has therefore been satisfied.

With respect to Hickson element (2), the service medical 
records reflect that in March 1978 the veteran was struck 
on the forehead by a chain binder.  In May 1978, an 
assessment of otitis media was made.  Finally, a December 
1975 audiometric study showed hearing loss at 4,000 hertz 
in the left ear.  Consequently, it is conceded that there 
is evidence of in-service occurrence of a disease or 
injury.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his claimed disorders are 
related to his periods of active service, the Court has 
held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In an effort to assist the veteran in obtaining nexus 
evidence, the veteran was afforded several pertinent VA 
examinations in 2000 and 2001 for the specific purpose of 
determining the nature and etiology of his claimed 
disorders.  With respect to the claim of service 
connection for bilateral hearing loss and tinnitus, it is 
noteworthy that the examiner who conducted the August 2000 
VA Ear, Nose and Throat examination did express opinions 
to the effect that the veteran's tinnitus may be related 
to the his demolition activities in service, and that his 
bilateral high frequency hearing loss was related to 
service.  This is indeed competent medical evidence of a 
relationship of these two claimed disorders to service.  
The Board notes, however, that this opinion was not shared 
by two other VA physicians who also conducted examinations 
of the veteran for the purpose of determining etiology of 
these disorders.  As noted above, the veteran underwent an 
Audiology examination in August 2000, supplemented by a 
review of the claims file by the same examiner in January 
2001, and an Ear disease examination in April 2001.  These 
two examiners definitively ruled out the possibility of a 
relationship between the veteran's hearing loss and/or 
tinnitus and service.  The examiner who conducted the 
August 2000 Audiology examination and review of the claims 
folder in January 2001 clearly reviewed each of the 
veteran's hearing evaluations that had been conducted 
during and after service, and expressly founded his 
conclusions from that detailed review.  The examiner who 
conducted the Ear disease examination in April 2001 set 
out a similar, although less exhaustive review.  Based 
upon the more extensive review of the records conducted, 
particularly by the examiner who performed the Audiology 
examination and review in 2000 and 2001, the Board places 
far greater weight on the conclusion found in that 
examination that the veteran's bilateral hearing loss and 
tinnitus were not related to service.  The Board also 
places great weight on the service medical records 
themselves that show that the veteran had normal hearing 
in July 1981, just prior to his separation from service.  
The preponderance of the evidence is against the veteran's 
claim of service connection for tinnitus and bilateral 
hearing loss.  

With respect to the claims of service connection for 
sinusitis, sinus headaches, chronic otitis media or nasal 
deformity, in this case, no competent medical evidence or 
opinion has been provided which links or relates any of 
those disorder to service, including the traumatic head 
injury sustained during the veteran's first period of 
service in 1978.  The veteran was informed throughout his 
claim that what was lacking was competent medical evidence 
linking any claimed disorder to service.  The veteran has 
not submitted any medical evidence addressing this element 
of his claim.  

The examiners who conducted the VA examinations in 2000 
and 2001 for the specific purpose of determining the 
nature and etiology of these disorders uniformly failed to 
definitively associate sinusitis, sinus headaches, chronic 
otitis media, and/or nasal deformity to service.  Two 
aspects of those opinions, however, warrant further 
discussion.  It is noteworthy that the examiner who 
conducted the August 2000, Ear, Nose and Throat 
examination appeared to leave open the possibility that 
the veteran's septal deformity was related to service when 
it was stated that it "may be" related.  By the same 
token, the examiner who conducted the April 2001 Ear 
Disease examination also appeared to leave open that 
possibility by stating that the veteran's "deviated septum 
historically could potentially be due to a blow to the 
nose, however, this is again, not documented on his 
medical records."  We find these aspects of the examiners' 
opinions to be speculation at best.  In Bloom v. West, 12 
Vet. App. 185 (1999), the Court held that a physician's 
opinion that the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative".  The Board finds similar 
language that the veteran's deviated nasal septum "may be" 
related to service, or "could potentially be due to a blow 
to the nose" in the medical opinions herein equally 
speculative.  Significantly, the service medical records 
fail to disclose any blow to the nose during the veteran's 
service.  In the absence of any contemporaneous medical 
evidence of a nasal injury in service, since the actual 
service medical records and separation examination are 
negative, any opinion regarding a nasal injury has no 
factual premise and is considered to be no more than 
speculation.  

The only opinion which purports to make such a connection 
is that of the veteran himself.  As discussed above, the 
Board notes that the Court has held that lay persons, such 
as the veteran and his representative, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Espiritu, 
supra; see also Grottveit v. Brown, supra.  By the same 
token, the probative value of the veteran's beliefs and 
opinions were not enhanced because they were reduced to 
writing in the various VA and private medical records that 
merely reported the history of the disorders offered by 
the veteran.  

In short, although there are current diagnoses of 
sinusitis, sinus headaches, chronic otitis media and nasal 
deformity, there is no medical evidence of a nexus between 
the veteran's service, including the head trauma in 
service, and any current such disability.  Accordingly, 
the essential link between a current sinusitis, sinus 
headaches, chronic otitis media and/or nasal deformity and 
service is missing and a grant of service connection is 
not warranted.  

As to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate 
balance of the evidence for and against the claim.  
Indeed, the preponderance of the evidence is against the 
claim for service connection for sinusitis, sinus 
headaches, chronic otitis media, nasal deformity, tinnitus 
and/or bilateral hearing loss.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for these claimed 
disorders must be denied.


ORDER

Entitlement to service connection for sinusitis, sinus 
headaches, chronic otitis media, nasal deformity, 
tinnitus, and bilateral hearing loss is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1)  A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2)  You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

